



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. zombori,









2016 BCCA 9




Date: 20160106

Docket: CA42691

Between:

Regina

Respondent

And

Joseph Steve zombori

Appellant




Before:



The Honourable Madam Justice Newbury

The Honourable Mr. Justice Groberman

The Honourable Madam
  Justice Dickson




On appeal from: an
order of the Supreme Court of British Columbia, dated
April 9, 2015 (
R. v. zombori
) (conviction) and February 26, 2015 (
R.
v. zombori
) (sentence), Williams Lake Docket No. 32113)

Oral Reasons for Judgment




Appellant appearing In Person (via teleconference):









Counsel for the Respondent:



R. Leong





Place and Date of Hearing:



Vancouver, British
  Columbia

January 6, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 6, 2016








Summary:

Extension
of time for filing appeal (one year after convictions) was sought but the
appellant had not complied with filing dates set in a Criminal Appeal Advisory
Letter. The matter was referred to a division and appellant confirmed he would
not file the transcript or appeal books. He demanded his appeal be referred to
a Court of Equity to be dealt with in private. Appeal dismissed as abandoned.

[1]

NEWBURY J.A.
: Mr. zombori was convicted by a jury on April
10, 2014 of the production of marihuana, possession of marihuana for the
purpose of trafficking, and wilful interference with the lawful use of
property. On February 26, 2015 he was sentenced to a term of 18 months
imprisonment, a probation term of six months and the forfeiture of certain
property.

[2]

Almost a year after his conviction, Mr. zombori filed a notice of appeal
(from conviction and sentence) and notice of an application to extend time for
the filing of the notice of appeal. In accordance with this court's practice,
he was notified by the Registrar of certain deadlines that became applicable to
his appeal  the filing of a transcript by May 5, 2015, the filing and serving
of a transcript and appeal book by June 30, the filing and serving of his
factum by October 20 and the hearing of the appeal no later than April 7, 2016.

[3]

The case was referred to case management and at a case management
session, Madam Justice Neilson on June 24, 2015 urged him to apply for legal
aid and to consider making an application under s. 684 of the
Criminal
Code
, R.S.C. 1985, c. C-46, for the appointment of counsel. At a second
case management session on July 24, Mr. zombori told the judge that he
would not be applying for legal aid or for the appointment of counsel; nor did
he wish to be represented by counsel. He asserted at that time that the Court
did not have jurisdiction in respect of the offences for which he was convicted
and that he would be filing materials challenging the Court's jurisdiction in
due course.

[4]

Mr. zombori failed to meet the deadlines for the filing and service
of a transcript and appeal books and was notified on October 21, 2015 by the Registry
that a hearing would be held on November 24, 2015 to consider whether his
failure to diligently pursue his appeal should be referred to a court or to a
justice.

[5]

A month later, on November 24 of last year, Mr. zombori appeared at
a Registrar's reference before Madam Justice Bennett. At that time, he
confirmed that he had not ordered or filed transcripts or appeal books and
again asserted that the Court and the Crown do not have jurisdiction in respect
of the offences. Madam Justice Bennett referred the matter to this division of
the Court and Mr. zombori has appeared by telephone link before us today.

[6]

Today, he has reiterated the position he outlined to Madam Justice
Bennett, namely that the Court has, and the Supreme Court of British Columbia
had no jurisdiction over him, and that these proceedings are a matter for a
court of Equity. As I understand it, he says he has equitable rights arising
out of a private trust that is cognizable only in Equity and that the Crown
had no right to charge him with the offences. He also says this is a private
matter and that the proceedings are irreparably damaging, either to his rights
or those of the beneficiary of the trust (I am not quite sure which it is.) We
attempted, without success, to explain to Mr. zombori that there is no longer
an exclusive court of Equity in this Province, and that the Supreme Court now exercises
both equitable and legal jurisdiction. It was in the Supreme Court, of course,
that he was convicted.

[7]

Mr. zomboris submissions are, I must say, entirely without merit and
leave no hope that he intends to pursue an appeal. He has no intention of
obtaining a transcript or filing appeal books as required by the
Rules
,
nor of obtaining counsel who might put forward an argument that might have some
merit. No reason having been given as to why further extensions of time should
be granted, I conclude that the appeal must be dismissed as abandoned.

[8]

GROBERMAN J.A.
: I agree.

[9]

DICKSON J.A.
: I agree.

[10]

NEWBURY J.A.
: The appeal is dismissed as abandoned.

The
Honourable Madam Justice Newbury


